Citation Nr: 1212307	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a lung injury.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for hearing loss of the left ear.

7.  Entitlement to service connection for a cardiovascular disorder (including hypertension and heart disease), to include as secondary to residuals of a lung injury.

8.  Entitlement to service connection for diabetes, to include as secondary to residuals of a lung injury.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served from April 1957 to April 1963 in the Air National Guard of California and as a reserve of the Air Force.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant testified before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is of record.  The Board acknowledges that, in October 2009, the same month that the Veteran retained his current representative, the representative pointed out that the Veteran requested a hearing on his VA Form 9 in an October 2009 letter.  The representative stated that the Veteran requests a video-conference hearing pursuant to 38 C.F.R. § 20.700(e) "so long as it is scheduled after we have been provided a copy of the [V]eteran's claims file folder, and adequate time to review and assess the evidence therein relevant to his claims on appeal."   It appears that the representative was not aware at that time that the Veteran had already been provided an in-person hearing in March 2009 because no mention was made of the earlier hearing in the October 2009 letter.  After the attorney received the claims file, she cited to the transcript of the March 2009 hearing in a subsequent July 2010 letter, but, significantly, made no mention of the Veteran's request for a hearing via video-conference.  

Electronic hearings are authorized "in lieu of a hearing held by personally appearing before . . . the Board," and therefore the Veteran is not automatically entitled to a second hearing.  Rather, the March 2009 hearing satisfied the Veteran's right to a hearing under 38 C.F.R. § 20.700(a), and a review of the hearing regulations implies that a new hearing may be warranted upon a written motion based upon a sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2011).  Assuming arguendo that the October 2009 letter from the Veteran's representative was indeed a request for a second hearing (which it does not appear to be based upon the subsequent letters from the Veteran's attorney), because no reasons were provided as to why such hearing was requested, the Board determines that cause has not been shown for affording the Veteran a second hearing.  Thus, a remand for another hearing is not warranted at this time.
 
In March 2009, the Veteran submitted a statement from a doctor of podiatric medicine opining that there is a high medical probability that the nerve damage shown by the Veteran, which was assessed as peripheral neuropathy, is related to his in-service training exposure to a nerve gas agent.  However, because entitlement to service connection for peripheral neuropathy has not been adjudicated by the AOJ, this matter is hereby referred the RO for appropriate action.  
 
The appeal is REMANDED directly to the RO.  VA will notify the appellant if further action is required.



REMAND

As will be discussed below, additional development is necessary to assist the Veteran with the development of evidence in support of his claims.  

Service Records

As stated above, the Veteran served from April 1957 to April 1963 in the Air National Guard of California and as a reserve of the Air Force.  It is important to note that the Veteran's service records, with the exception of a his separation papers, are unavailable and appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

On remand, the Veteran should be advised that, due to the unavailability of his service records due to the fire at the NPRC, he may submit evidence from alternative sources to establish his claim for service connection.  See Washington, 19 Vet. App. at 369-70 (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004); Garlejo v. Derwinski, 2 Vet. App. 619, 620-21 (1992)).  Such alternate forms of evidence may include "buddy statements" from fellow service members.  

Additionally, although the RO contacted the NPRC and received a negative reply for service treatment records and Surgeon General Office records (SGOs) in November 2007, it does not appear that the RO took any further actions to obtain records.  Contrary to the guidance set forth in the VA Adjudication Procedural Manual, the Veteran was not provided with an NA Form 13055 to complete so that additional efforts could be made to locate records from other sources.  See M21-MR Part III.iii.2.E.26.  Nor does it appear that the RO made any request for morning/sick reports despite the Veteran's statements asserting that he was hospitalized for several months in 1958 or 1959 at the Lackland Air Force Base hospital.  As a result, this case must again be remanded so that the RO can provide the Veteran with an NA Form 13055 and attempt to obtain morning/sick reports, as well as any additional development that may be warranted based upon the information provided.  Also, service personnel records should also be requested.  All attempts to obtain these records from the Veteran's periods of Air National Guard service should be documented in the claims file.  If these records cannot be obtained after the actions outlined above have been attempted, the Veteran must be notified of the unavailability of these records in accordance with 38 C.F.R. § 3.159(e) (2011).   

Private Treatment Records

The Veteran has identified private treatment records that are potentially relevant to his claim that have not been obtained.   Significantly, in December 2006, the Veteran submitted a VA Form 21-4142 for records from Sierra Pacific Orthopedic Center Medical.  According to this form, the Veteran was treated at this facility since 1981 for diabetes and knee and hip injuries.  Inexplicably, the RO expressly refused to obtain these records and explained in the November 2007 rating decision that "since your service medical records were not available, your records were not requested since we cannot establish a nexus or a link of your current claimed disabilities to military service."  The RO's actions demonstrate either a disregard or misunderstanding of VA's statutory and regulatory duty to assist in the obtainment of relevant records.  See 38 U.S.C.A. § 5103A(b)(1) (VA shall make reasonable efforts to obtain relevant records adequately identified by the claimant); 38 C.F.R. § 3.159.   

Additionally, the record indicates that there may be other potentially relevant private treatment records that are outstanding.  In this regard, in a March 2002 letter, Dr. B. indicated that he had been the Veteran's treating cardiologist since July 1999.  However, the record only contains a few letters from the cardiologist and the results of several tests.  Likewise, the Veteran also submitted a March 2009 letter from Dr. V.D. indicating that he had been following the Veteran off and on since June 2008, but records during this time frame have not been requested.  

Once VA becomes aware of the existence of relevant records before deciding the claim, VA must notify the claimant of the records and request that the claimant provide a release for the records in accordance with 38 C.F.R. § 3.159(e)(2). Furthermore, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request for the records and at least one follow-up request. 38 C.F.R. § 3.159 (c)(1) (2011).  Thus, after requesting the Veteran's consent and authorization, VA should make reasonable efforts to obtain these records.

VA Examinations

When, as here, a Veteran's service treatment records are not available, VA's duty to assist, and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

At this juncture, an assessment of the credibility of the Veteran's lay statements would be premature.  However, it is acknowledged that the Veteran is competent to assert that he has symptoms of left ear hearing loss.  Additionally, he has presented medical evidence of current diagnoses for the other claimed disorders, thus satisfying the first element of McLendon.  Moreover, the Veteran is competent to state that he was exposed to jet engine noise in service and that he sustained an injury to his knees/hips from airplane jump landings.  He is also competent to state that he was hospitalized for several months during service for lung problems (although he is not competent to state he was exposed to a nerve agent, or to mustard gas, or that such exposure caused any residuals).  These statements, if credible, satisfy the element of an in-service injury or disease of the joints, left ear, and lungs.  Moreover, the Veteran has submitted an opinion by Dr. C. dated March 2009, indicating that the "argument that exposure to [mustard gas in service] affected . . . [the Veteran's] well-being and ultimately lead to his lack of ability to ambulate and exercise due to poor lung function thereby increasing his risk of diabetes and causing obesity and thereby worsening osteoarthritis is not a reach."  This evidence suggests a possibility that there may be a link between an alleged event in service and many of the Veteran's current myriad of medical problems.  

The claims file, which includes a speculative opinion and lay assertions of nexus, contains insufficient competent medical evidence for VA to make a decision on the claims.  Given the heightened duty to assist in this case-and without assessing credibility of the Veteran's statements at this juncture-the Board determines that a VA examination and opinion is necessary pursuant to the low threshold set forth in McLendon.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran with notice that he may submit evidence from alternative sources to establish his claim for service connection, including buddy statements.  The RO should also provide the Veteran with a NA Form 13055 to complete so that additional efforts could be made to locate service records.  

2.  Thereafter, the RO must conduct any additional development consistent with the guidance set forth in the VA Adjudication Procedural Manual that may be warranted based upon the information provided.  In this regard, the RO must request any morning/sick reports or other records that may be available from Lackland Air Force Base hospital pertaining to his hospitalization in 1958 or 1959, and a request for service personnel records should also be made.  All attempts and responses must be documented in the claims folder, and if such records are unavailable, the Veteran must be notified of the unavailability of the records in accordance with 38 C.F.R. § 3.159(e) (2011).   

3.  Upon obtaining authorization and consent to release information, the RO should obtain and associate with the claims file copies of the following private treatment records:

(a) records from Sierra Pacific Orthopedic Center Medical from 1981;

(b) treatment records from Dr. B from July 1999; and 

(c) treatment records from Dr. V.D. from June 2008.

3.  The RO should also provide the Veteran with VA examinations to assess the nature and etiology of his claimed lung injury, bilateral knee disorders, bilateral hip disorders, left ear hearing loss, cardiovascular disorder (including hypertension and heart disease), and diabetes.

(a) With regard to the Veteran's claimed lung disorder, for each diagnosed disability, the examiner is directed to determine whether it is at least as likely as not that the disability is related to his Air National Guard service.  In doing so, the examiner is also requested to offer an opinion as to (1) whether there is any medical reason to accept or reject the proposition that, had the appellant had a lung injury in service, such injury could have lead to his current condition; (2) what types of symptoms would have been caused by a lung injury caused by exposure to a nerve agent/mustard gas or pneumonia; and (3) whether the symptoms described by the Veteran at the time of his hospitalization in service was a precursor to the current condition.
 
(b) With regard to the Veteran's claimed bilateral knee disorders, for each diagnosed disability, the examiner is directed to determine (1) whether it is at least as likely as not that the disability related to his Air National Guard service and (2) whether the Veteran's knee disabilities were either caused by or aggravated by residuals of a lung injury.  The examiner should consider the Veteran's claimed history of airplane jump landings and the Veteran's statements asserting that he experienced symptoms knee pain just after his first period of service from April 1957 to April 1960, which was followed by a second period of consecutive service from April 1960 to April 1963.  See Hearing Transcript at p. 8.  The examiner is also directed to consider the March 2009 opinion of Dr. C. stating that the "argument that exposure to [mustard gas in service] affected . . . [the Veteran's] well-being and ultimately lead to his lack of ability to ambulate and exercise due to poor lung function thereby increasing his risk of diabetes and causing obesity and thereby worsening osteoarthritis is not a reach."  

(c) With regard to the Veteran's claimed bilateral hip disorders, for each diagnosed disability, the examiner is directed to determine (1) whether it is at least as likely as not that the disability is related to his Air National Guard service and (2) whether the Veteran's hip disabilities were either caused or aggravated by his knee disorders or residuals of a lung injury.  The examiner should consider the Veteran's claimed history of airplane jump landings and the Veteran's statements asserting that he experienced symptoms hip pain after he was treated for knee problems.  See Hearing Transcript at p. 10.  The examiner is also directed to consider the March 2009 opinion of Dr. C. stating that the "argument that exposure to [mustard gas in service] affected . . . [the Veteran's] well-being and ultimately lead to his lack of ability to ambulate and exercise due to poor lung function thereby increasing his risk of diabetes and causing obesity and thereby worsening osteoarthritis is not a reach."  

(d) With regard to the Veteran's left ear hearing loss, the VA examiner is to conduct all required audiological tests and determine whether the Veteran has a current disability of left ear hearing loss for VA purposes.  If the Veteran has a diagnosed disability of left ear hearing loss, the examiner is directed to provide an examination as to whether it is at least as likely as not that the hearing loss is related to his Air National Guard service, included the Veteran's claimed noise exposure to jet engine noise.

(e) With regard to the Veteran's cardiovascular disorder (including hypertension and heart disease) and diabetes, for each diagnosed disability, the examiner is directed to is directed to determine (1) whether it is at least as likely as not that the disability is related to his Air National Guard service and (2) whether the Veteran's the cardiovascular disability and diabetes were either caused or aggravated by residuals of lung injury.  The examiner is directed to consider the March 2009 opinion of Dr. C. stating that the "argument that exposure to [mustard gas in service] affected . . . [the Veteran's] well-being and ultimately lead to his lack of ability to ambulate and exercise due to poor lung function thereby increasing his risk of diabetes and causing obesity and thereby worsening osteoarthritis is not a reach."  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the RO should readjudicate the issues on appeal.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




